Exhibit 10.2
EXECUTIVE SEVERANCE POLICY
Application
This Policy applies to the officers of the Company listed on Exhibit B; subject
to the provisions of Section 8, the Chief Executive Officer may change Exhibit B
from time to time. Any individual listed on Exhibit B shall be covered by the
Company’s vacation policy for officers.
The Company has entered into management retention agreements with certain of its
officers that become applicable if there is a “Potential Change of Control” or
“Change of Control,” as those terms are defined in those agreements, of the
Company. In situations in which those agreements are applicable, then the
individuals covered by those agreements are not covered by this Policy.
This Policy applies if the officer’s employment is terminated by the Company
without Cause but not to terminations for Cause or, except as set forth in
Section 3(a), due to death or Disability; this Policy also applies to a
termination of employment by the covered officer for Good Reason but not to
terminations due to voluntary resignation without Good Reason or retirement.
This Policy shall not apply to the extent that any of the officers covered by
this Policy have contractual agreements or are covered by the laws of foreign
jurisdictions that provide for severance arrangements and/or benefits more
favorable than those provided by this Policy.
The Company has adopted a severance policy for all employees in connection with
reductions-in-force. This Policy is in lieu of and replaces the
reduction-in-force policy for the officers covered by this Policy.
Illustrative examples of this application of the provisions of this Policy to
hypothetical fact situations are set forth on Exhibit A.
Policy

1.   Definitions. As used in this Policy:

  (a)   “Applicable Officer Period” means the following periods for the
indicated officers:

Chief Executive Officer — a period of twelve (12) months;
Chief Financial Officer — a period of twelve (12) months;

 

1



--------------------------------------------------------------------------------



 



Senior Vice President — a period of nine (9) months, plus one month for each
year of service as an officer of the Company, up to a maximum period of twelve
(12) months; and
Vice President — a period of six (6) months, plus one month for each year of
service as an officer of the Company, up to a maximum period of nine (9) months.
New Officers — the Compensation Committee of the Company’s Board of Directors is
authorized to approve severance compensation based on periods different from
those specified above in connection with the hiring or appointment of new
officers and senior managers, such determinations to be set forth in minutes of
the Compensation Committee.
*For purposes of calculating “a year of service” as an officer, an individual
shall be deemed to have completed a “year of service” as an officer for each
completed twelve (12) months of service (whether or not continuous) as an
officer, provided that, if the individual’s Date of Termination is at least ten
(10) or more but less than twelve (12) months after being appointed an officer,
the individual shall be credited for one full year of service. To illustrate, if
an individual has at least ten (10) but less than twenty-four (24) months of
service as an officer, the individual is credited with one year of service; if
the individual has twenty-four (24) or more but less than thirty-six (36) months
of service as an officer, the individual is credited with two years of service;
and if the individual has thirty-six (36) or more months of service as an
officer, the individual is credited with three (3) years of service. For this
purpose the period of a month begins on the date an individual is appointed an
officer and ends on the immediately preceding date in the subsequent month — for
example, an individual who is appointed an officer effective May 6 of a year
completes one month of service on the subsequent June 5.

  (b)   “Cause” means a termination of employment resulting from a good faith
determination by the Company that:

  (i)   the officer has willfully failed or refused in a material respect to
follow reasonable policies or directives established by the Board of Directors
or the Chief Executive Officer or willfully failed or refused to attend to
material duties or obligations of his or her office (other than any such failure
resulting from the officer’s incapacity due to physical or mental illness),
which the officer has failed to correct within a reasonable period following
written notice to such officer from the Chief Executive Officer or the Chairman
of the Board that specifically identifies the manner in which the officer has
not so performed his or her material duties and obligations; or

 

2



--------------------------------------------------------------------------------



 



  (ii)   there has been an act by the officer involving wrongful misconduct,
including without limitation a conviction of or the entering into a plea of
guilty or nolo contendere to a felony, which has a demonstrably adverse impact
on or has caused material damage to the Company, or which constitutes a material
misappropriation of the assets of the Company; or     (iii)   the officer has
engaged in an unauthorized disclosure of confidential information which has a
demonstrably adverse impact on or has caused material damage to the Company; or
    (iv)   the officer, while employed by the Company, has performed services
for another company or person which competes with the Company, without the prior
written approval of the Chief Executive Officer of the Company; or     (v)   the
officer has breached one or more of his or her material obligations hereunder.

For purposes of this definition, no act, or failure to act, on an officer’s part
shall be considered “willful” unless done, or omitted to be done, by the officer
without reasonable belief that his or her action or omission was in, or not
opposed to, the best interests of the Company. Any act, or failure to act, based
upon authority given pursuant to a resolution duly adopted by the Board or based
upon the advice of counsel for the Company, shall be conclusively presumed to be
done, or omitted to be done, by the officer in good faith and in the best
interests of the Company.

  (c)   “Change of Control” of the Company means and includes each and all of
the following:

  (i)   The consummation of a merger, consolidation, share exchange or other
reorganization of the Company with any other entity, other than a merger,
consolidation, share exchange or reorganization which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 50% of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger, consolidation, share exchange or
reorganization;     (ii)   The consummation of a sale, lease, exchange or other
disposition (in one transaction or a series of related transactions) of all, or
substantially all, of the Company’s assets;     (iii)   The shareholders of the
Company approve a plan of liquidation of the Company;

 

3



--------------------------------------------------------------------------------



 



  (iv)   The acquisition by any means by any Person as beneficial owner,
directly or indirectly, of securities of the Company representing 50% or more of
the total voting power represented by the Company’s then outstanding voting
securities except pursuant to a negotiated agreement with the Company pursuant
to which such securities are purchased from the Company; or     (v)   At any
time during a twenty-four (24) month period individuals who at the beginning of
such period constituted the Board (“Incumbent Directors”) shall cease for any
reason to constitute at least a majority thereof, provided, however, that the
term “Incumbent Director” shall also include each new director elected during
such twenty-four (24) month period whose nomination or election was approved by
two-thirds of the Incumbent Directors then in office.

Any other provisions of this definition notwithstanding, the term “Change of
Control” shall not include, if undertaken at the election of the Company, either
a transaction the sole purpose of which is to change the state of the Company’s
incorporation or a transaction the result of which is to sell all or
substantially all of the assets of the Company to another corporation (the
“surviving corporation”), provided that the surviving corporation is owned
directly or indirectly by the shareholders of the Company immediately following
such transaction in substantially the same proportions as their ownership of the
Company’s voting securities immediately preceding such transaction and the
surviving corporation expressly assumes or continues this Policy.

  (d)   “COBRA” means 29 U.S. Code, Sections 1161 through 1168, as amended.    
(e)   “Code” means the Internal Revenue Code of 1986, as amended from time to
time.     (f)   “Company” means Cray Inc., a Washington corporation, and if the
context reasonably requires, any subsidiary of the Company, and any successor
that assumes this Policy.     (g)   “Compensation” means the sum of Base Salary
and Incentive Compensation.

  (i)   The term “Base Salary” means the highest per pay period base salary rate
that the officer was paid by the Company in the twelve (12)-month period prior
to the date of the Notice of Termination.     (ii)   For officers other than the
Chief Executive Officer and the Chief Financial Officer, the term “Incentive
Compensation” means:

  (A)   The officer’s 100% target incentive award under the Company’s annual
cash incentive plan and any other cash incentive or bonus awards approved by the
Board for the calendar year in which the officer’s Date of Termination occurs,
prorated based on the Applicable Officer Period (maximum of twelve (12) months)
compared to a full twelve (12) month year), provided, that such incentive and
bonus awards shall not include any retention awards or bonuses which by their
terms are based substantially on continued employment for one or more specific
time periods, with the amount of the Incentive Compensation to be determined as
set forth in subclause (B) below;

 

4



--------------------------------------------------------------------------------



 



  (B)   The determination of the amount of Incentive Compensation to be paid to
the officer under subclause (A) above, in all cases prorated as described in
subclause (A) above, shall be based on the most significant Company operating
measure(s) used in the Company’s annual cash incentive plan in determining the
Incentive Compensation for the applicable year (such as, for example, pre-award
net operating income, revenue or net income) and shall exclude all personal and
individual objectives and goals, with the amount of the officer’s Incentive
Compensation (not to exceed 100% of target) being based, if the actual amount of
such Company operating measure(s) achieved is less than that required to pay a
100% target award for the applicable calendar year, by reference to the partial
payment schedule in the applicable cash incentive plan for varying levels of
such realized Company operating measure(s), provided that if the officers of the
Company who were not terminated received no cash incentive compensation award or
bonus for the applicable year because a condition to the payment of such awards
under the cash incentive plan was not satisfied, then the Incentive Compensation
for such year for the terminated officer shall be zero: and     (C)   If the
Board has not established the annual cash incentive plan for the calendar year
in which the officer’s Date of Termination occurs by the date of the applicable
Notice of Termination, then for such officer the Incentive Compensation will be
based on the target incentive plan award in effect for the officer under the
cash incentive plan for the immediately preceding calendar year, with good faith
adjustments to the operating measure(s) to be consistent with the operating
measure(s) used in the cash incentive plan for the year in which the officer’s
Date of Termination occurs for the officers who were not terminated, and
otherwise shall be determined pursuant to subclauses (A) and (B) above.

  (iii)   For the Chief Executive Officer and the Chief Financial Officer, the
term “Incentive Compensation” means:

  (A)   Such officer’s 100% target incentive award under the Company’s annual
cash incentive compensation plan and any other cash incentive or bonus awards
established by the Board for the calendar year in which the officer’s Date of
Termination occurs (assuming for this purpose that all conditions to payment at
100% of target awards and of other awards and bonuses, if any, have been
satisfied), provided, that such incentive and bonus awards shall not include any
retention awards or bonuses which by their terms are based substantially on
continued employment for one or more specific time periods; and     (B)   If the
Board has not established the annual cash incentive plan for the calendar year
in which the officer’s Date of Termination occurs by the date of such officer’s
Notice of Termination, then the term “Incentive Compensation” means 100% of the
target incentive award in effect for such officer under the cash incentive plan
for the immediately preceding calendar year.

 

5



--------------------------------------------------------------------------------



 



  (iv)   In situations where the foregoing provisions do not provide a
determination of the amount of Compensation agreed to by the Company and the
officer, the Board in good faith shall determine, consistent with the intent of
the foregoing, the amount of Compensation to be paid, which determination shall
be binding on all parties involved.

  (h)   “Disability” has the meaning given such term in the Company’s disability
plans as in effect immediately prior to the date of the Notice of Termination.  
  (i)   “Good Reason” means a material negative change in the employment
relationship between the officer and the Company, unless otherwise agreed to by
the officer, including without limitation:

  (i)   a material reduction in the officer’s base salary, which for purposes of
this Policy means a reduction by more than 5% (whether in one or a series of
reductions) compared to the officer’s base salary immediately prior to such
reduction (other than an across-the-board reduction of not more than 10%
applicable to all of the Company’s senior officers for a period not exceeding
six (6) consecutive months in any three (3)-year period);     (ii)   a material
reduction in the officer’s annual target award opportunity under the Company’s
annual cash incentive plan (other than an across-the-board reduction applicable
to all of the Company’s senior officers), which shall be deemed to include
reductions that would reduce the officer’s total target compensation (including
base salary but excluding the value of any equity component) by more than 5%
compared to the officer’s total target compensation for the immediately
preceding year (including base salary but excluding the value of any equity
component);     (iii)   solely with respect to the Chief Executive Officer, the
Chief Financial Officer and officers who are considered Senior Vice Presidents
for purposes of this Policy, a material diminution of such officer’s status,
title, position(s) or responsibilities (including reporting responsibilities)
from the officer’s status, title, position(s) and responsibilities, or the
assignment to the officer of any substantive duties or responsibilities which
are inconsistent with such status, title, position(s) or responsibilities (in
either case other than isolated, insubstantial or inadvertent actions which are
remedied promptly after notice);     (iv)   a request by the Company for the
officer to relocate (except for office relocations that would not increase the
officer’s one-way commute by more than 25 miles), or a change of the officer’s
customary office location which results in substantially increased air or other
travel compared to such travel during the twelve (12) month period immediately
prior to such request or change (an increase for a reasonably sustained period
of 25% per week and/or 25% of the time shall be deemed to constitute
substantially increased travel, excluding increased travel for temporary
projects or arrangements, and it being understood that in general officers can
be expected to travel at least 25% of the time); or

 

6



--------------------------------------------------------------------------------



 



  (v)   the discontinuance of, or a reduction in, benefit plans or other
policies of the Company intended to benefit the Company’s employees in which the
officer participated immediately prior to such discontinuance or reduction where
the consequence to the officer is a material overall reduction in benefits,
unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan or plans) has been made with respect to such plans, or the
failure by the Company to continue the officer’s participation therein (or in
such substitute or alternative plans) on a basis not materially less favorable,
both in terms of the amounts of benefits provided and the level of the officer’s
participation relative to other participants, as existed immediately prior to
such discontinuance or reduction, provided however, that this clause (v) shall
not apply to a discontinuance or reduction which is applicable to substantially
all of the employees of the Company (or, if the officer is not located in the
United States, substantially all of the employees of the subsidiary in the
country where the officer is located).

An officer’s continued employment shall not constitute consent to, or a waiver
of rights with respect to, any act or failure to act constituting Good Reason
hereunder. Notwithstanding the foregoing, a termination by an officer shall not
constitute termination for Good Reason unless the officer shall first have
delivered to the Company, not later than ninety (90) days after the occurrence
of the event underlying the officer’s claim that Good Reason exists, a Notice of
Termination. Within twenty (20) days after such Notice of Termination is
received by the Company, the Company will notify the officer in writing that:

  (A)   it agrees with the officer’s Notice of Termination, in which event Good
Reason shall be deemed to have occurred, or     (B)   it intends to correct
fully the circumstances giving rise to the claim of Good Reason and within
thirty (30)-days of receipt of the Notice of Termination, it corrects, rescinds
or otherwise substantially reverses the circumstances supporting the claim for
termination for Good Reason, in which event “Good Reason” shall be deemed not to
have occurred, or     (C)   a dispute exists concerning whether “Good Reason”
exists, and Sections 7 and 10(e) shall apply to such dispute.

  (j)   “Person” has the meaning given such term in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) of the Exchange Act, but excluding the
Company and any subsidiaries and any employee benefit plan sponsored or
maintained by the Company and any subsidiaries (including any trustee of such
plan acting as Trustee).

 

7



--------------------------------------------------------------------------------



 



  (k)   “Potential Change of Control” of the Company means the occurrence of any
of the following:

  (i)   the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change of Control of the Company;     (ii)   any
Person or the Company publicly announces an intention to take or to consider
taking actions which if consummated would constitute a Change of Control of the
Company; or     (iii)   the Board adopts a resolution to the effect that, for
purposes of this Policy, a Potential Change of Control of the Company has
occurred.

  (l)   “Retirement” means an officer’s voluntary termination of employment on
or after his or her 65th birthday, or at an earlier age pursuant to a written
agreement between the officer and the Company with respect to retirement.    
(m)   “Specified Employee” has the meaning given such term in Section 409A of
the Code and the final regulations thereunder, as in effect from time to time
(“Final 409A Regulations”), provided, however, that, as permitted in the Final
409A Regulations, the Company’s Specified Employees and the application of the
six (6)-month delay rule of Section 409A(a)(2)(B)(i) of the Code shall be
determined in accordance with rules adopted by the Board, which shall be applied
consistently, with respect to all nonqualified deferred compensation
arrangements of the Company, including this Policy.

2.   Notice of Termination; Effective Date of Termination.

  (a)   Any purported termination of employment by the Company or by an officer
covered by this Policy shall be communicated by written Notice of Termination to
the other party.     (b)   For purposes of this Policy, a “Notice of
Termination” shall mean a notice in writing which indicates the specific
termination provision(s) in this Policy relied upon, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the officer’s employment under the provision(s) so indicated and sets forth the
applicable Date of Termination.     (c)   For purposes of this Policy, the “Date
of Termination” means, unless the Company and the officer agree to a different
Date of Termination:

  (i)   if the officer’s employment is terminated by reason of death, the date
of death,     (ii)   if the officer’s employment is terminated by the Company
for Cause, the date on which a Notice of Termination is given unless a
subsequent Date of Termination is specified in such Notice,

 

8



--------------------------------------------------------------------------------



 



  (iii)   if the officer’s employment is terminated by the Company other than
for Cause, or if the officer’s employment is terminated by the officer without a
claim of Good Reason, the date specified in the Notice of Termination, or    
(iv)   if an officer states that he or she is terminating his or her employment
for Good Reason, the date thirty (30) days after the date on which the Notice of
Termination is given, unless an earlier Date of Termination has been specified
or designated by the Company either in advance of, or after, receiving such
Notice of Termination pursuant to clauses (c)(ii) or (c)(iii) above.

If there is a dispute about whether Cause or Good Reason exists that is not
resolved by the parties, then that issue, and any resultant payments and other
compensation due under this Policy or otherwise but not whether the officer is
employed by the Company or any subsidiary after the Date of Termination, shall
be determined in proceedings described in Sections 7 and 10(e), and the Company
may withhold payments due under this Policy based on the reason for the
termination until there is a final determination whether Cause or Good Reason
existed. Following the delivery of the Notice of Termination and until the Date
of Termination, the officer shall continue to provide in good faith all of his
or her customary services to the Company, unless the Company elects to place the
officer on paid leave.

  (d)   Notwithstanding anything to the contrary in this Policy, (i) if at any
time before the Date of Termination determined pursuant to this Policy with
respect to any purported termination by the officer of his or her employment
with the Company, there exists a good faith basis for the Company to terminate
the officer’s employment for Cause, then the Company may, regardless of whether
or not the officer has given a Notice of Termination for Good Reason and
regardless of whether or not Good Reason exists, terminate the officer’s
employment for Cause, in which event the officer shall not be entitled to the
compensation and benefits provided in this Policy, and (ii) if the officer dies
or the officer’s employment is terminated based on Disability after the officer
has given Notice of Termination for Good Reason and before the Date of
Termination and if it is subsequently finally determined that Good Reason
existed as claimed by such officer, then, nevertheless, termination of the
officer’s employment shall be deemed to have been due to death or Disability
(and not due to Good Reason), and the officer shall not be entitled to the
compensation and benefits provided in this Policy other than those expressly set
forth below or required by applicable law or other policies, programs and plans
of the Company.

3.   Termination and Resulting Compensation and Benefits.

  (a)   If the employment of an officer covered hereby terminates due to
termination of an officer’s employment by the Company without Cause or by an
officer for Good Reason, or due to Disability or death, then such officer or the
officer’s estate shall be entitled to receive the following through the Date of
Termination:

  (i)   The officer’s Base Salary through the Date of Termination to be paid
pursuant to the Company’s standard payroll procedures;

 

9



--------------------------------------------------------------------------------



 



  (ii)   The officer’s accrued vacation pay, if any, which shall be paid in
accordance with the Company’s practice for paying accrued vacation to
terminating employees; and     (iii)   All amounts payable under the Company’s
annual cash incentive plan for the calendar year immediately prior to the year
in which the Date of Termination occurs that have not been paid to the officer
on or before the Date of Termination; provided, that if the Board has not
approved the payment of any such amount for the immediately prior calendar year
by the date of the applicable Notice of Termination, the Company will determine
the amounts payable to the officer under the annual cash incentive plan for that
prior year in good faith and with no exercise of negative discretion except as
is consistent with the exercise of such negative discretion for other similarly
situated officers of the Company whose employment has not been terminated
(taking into account prior practice in determining such amounts), including
without limitation any adjustments based on performance of defined operating
measures in he applicable cash incentive plan, to be paid when the
non-terminated officers receive their respective payments under such cash
incentive plans, provided, further, that notwithstanding the foregoing, if the
officers of the Company who were not terminated receive no incentive
compensation award for the immediately preceding year because a condition to the
payment of such awards under the cash incentive plan was not satisfied, then the
Incentive Compensation for such year for the terminated officer shall be zero;
and     (iv)   All other compensation and benefits earned but not yet paid at
the Date of Termination and all benefits as may be provided under the Company’s
insurance and other benefit plans, programs and arrangements as in effect on the
date of the Notice of Termination, such compensation and benefits to be paid or
provided in the normal course pursuant to such plans, programs and arrangements.

  (b)   If the employment of an officer covered hereby terminates due to
termination of an officer’s employment by the Company without Cause or by an
officer for Good Reason, then such officer or the officer’s estate shall be
entitled to receive, in addition to the payments specified in Section 3(a), as
severance pay and in lieu of any further salary, severance and benefits for
periods subsequent to the Date of Termination, an amount equal to his or her
Base Salary multiplied by the Applicable Officer Period and the officer’s
Incentive Compensation, each to be paid as set forth below, and the benefits
provided below:

  (i) (A)   The Base Salary component of Compensation will be divided and paid
in substantially equal amounts in accordance with the Company’s standard payroll
procedures then in effect, but not less often than monthly, provided, however,
that the amount of Base Salary in any payment shall be reduced by the amount of
accrued vacation pay, if any, that accompanies such payment (which reduction
shall so reduce the aggregate amount of Base Salary to be paid to such officer).
These payments will be made over the Applicable Officer Period unless, with
respect to payment amounts that are exempt from Section 409A of the Code, the
Board approves and the officer agrees to a longer period, not to exceed
twenty-four (24) months after the officer’s Date of Termination, provided that
any such extension only extends the duration of the payment of the Base Salary,
with a consequent pro rata reduction in the amount of each payment of Base
Salary with no increase in the aggregate amount of Base Salary to be paid.

 

10



--------------------------------------------------------------------------------



 



  (B)   For all officers other than the Chief Executive Officer and the Chief
Financial Officer, the Incentive Compensation component of Compensation shall be
paid in a lump sum at the same time that incentive compensation for the
applicable year is paid to the officers of the Company whose employment with the
Company continues, provided that in any event such payment will occur on or
before March 15 of the year immediately following the year for which such
Incentive Compensation was earned (unless there is a dispute regarding the
reason for termination is not resolved by such March 15, in which event the
payment will occur reasonably promptly after the final resolution of such
dispute, subject to the requirements of Section 9).     (C)   For the Chief
Executive Officer and the Chief Financial Officer, the Incentive Compensation
component will be paid on a pro-rata basis along with the payments of Base
Salary.     (D)   All payments of Compensation will cease if, while receiving
these Compensation payments, the officer becomes re-employed by the Company or
any of its subsidiaries but such payments will continue if the officer is
employed by an unaffiliated employer.     (E)   Amounts that exceed two times
the lesser of (i) the officer’s annualized compensation for the calendar year
prior to the year in which the officer’s Date of Termination occurs or (ii) the
limit on compensation under Section 401(a)(17) of the Code that applies to the
year in which the officer’s Date of Termination occurs shall be subject to the
restrictions on payment set forth in Section 9.

  (ii)   Benefits. The Company will continue to provide the following benefits
in accordance with the Company’s policies and benefits generally applicable to
U.S. employees:

  (A)   For a period of up to eighteen (18) months from the Date of Termination,
if the officer elects to continue coverage under COBRA for medical, dental,
vision and orthodontia benefits that the officer and any dependents were
receiving immediately prior to the Date of Termination, or any lesser level of
benefits that the officer elects, and if the officer continues to pay the same
dollar amount the officer was paying for premiums for such benefits immediately
prior to the Termination Date, or what would have been the payment for such
lesser level of benefits (such payments to be deducted or withheld from the
severance payments under Section 3(b)(i)(A)), the Company will pay the balance
of such premiums, the 2% COBRA surcharge and all other related fees and charges,
including any subsequent increases in the total premiums for such benefits; and

 

11



--------------------------------------------------------------------------------



 



  (B)   The Company will reimburse the officer for the cost of an individual
term life insurance policy on the officer for the period from the Date of
Termination up to the expiration of the Base Salary payments under
Section 3(b)(i)(A) with coverage up to the coverage amount provided by the
Company to the officer immediately prior to the Notice of Termination (currently
a maximum of $500,000); if the officer cannot reasonably obtain such a life
insurance policy for reasons of insurability, then, pursuant and subject to the
limitations of the Company’s group insurance plan then in effect, which may
include a lower level of insurance coverage and a shorter term, the officer may
elect to convert his or her group coverage to individual coverage and the
Company will pay the cost thereof, such conversion being effectuated no later
than the time limits then applicable under the Company’s group insurance plan
(currently thirty-one (31) days following the Date of Termination); provided
that the officer must submit appropriate evidence of such insurance and the
premiums the officer paid within three (3) months of obtaining such insurance,
such reimbursement to be made in the Company’s normal course for reimbursement
of expenses and in any event within 3 (three) months of receipt of the
appropriate documentation and information;

provided, however, to the extent the Company adjusts or changes any or all of
the medical, vision, orthodontia and life insurance benefits generally for
employees in the United States, then the Company shall make a comparable
adjustment in the benefits provided to the officer; and provided further that if
the payment or reimbursement of the cost of the term life policy exceeds the
limit on elective deferrals under Section 402(g) of the Code for the year in
which the Date of Termination occurred, the then excess amount shall be paid or
reimbursed pursuant to Section 9 to the extent Section 9 applies to such payment
or reimbursement.

  (C)   Each of the benefits identified in this Section 3(b)(ii) will be
provided for a period ending on the earlier of (I) when the officer no longer
receives continued Base Salary payments under Section 3(b)(i)(A) (if the Base
Salary payments are paid over an extended period, then any payment or
reimbursement of COBRA premiums for medical, dental, vision and orthodontia
benefits shall be paid only for the lesser of such extended period or the
eighteen (18)-month COBRA period), or (II) when the officer is employed by an
employer (including the Company) that provides medical, dental, vision,
orthodontia and/or life insurance benefits, as the case may be, and the officer
is eligible to receive any such benefits. As part of the officer’s termination,
the officer must agree to notify the Company promptly if he or she accepts
employment with another employer and provide all relevant information regarding
the benefits provided by such employer.

 

12



--------------------------------------------------------------------------------



 



  (iii)   Stock Options. All of the officer’s outstanding stock options shall
cease to vest upon the Date of Termination and all of the officer’s outstanding
stock options that are exercisable on the Date of Termination may be exercised
any time before the earliest of (A) the respective expiration dates of the
options, assuming that the officer’s employment had not terminated, (B) the
tenth anniversary of the original dates of grant of such options, or (C), if
permitted under the applicable stock option agreements, the expiration of Base
Salary payments under Section 3(b)(i)(A) and, if not so permitted, then pursuant
to the provisions of the applicable stock option agreements.     (iv)  
Restricted Stock. If the officer holds any restricted shares of the Company’s
common stock (including any restricted shares issued in substitution or
assumption of such shares as a result of a Change of Control), then the vesting
of such shares shall be accelerated to the extent, if at all, provided by the
terms of the agreement governing such restricted shares.     (v)   Outplacement.
The Company will pay for outplacement services (Lee Hecht Harrison Executive
Transition Services, or equivalent), with the Senior Executive Service program
for the Chief Executive Officer, the Chief Financial Officer and Senior Vice
Presidents, the ProSearch 6 program for a Vice President and the ProSearch 3
program for any other employees covered hereby, for a period ending the earliest
of (A) when the officer completes the outplacement services program, (B) when
the officer accepts employment with another employer, provided that the officer
commences such outplacement services within six (6) months following his or her
Date of Termination. If the Company reimburses the officer for such services,
the officer shall submit the expense to the Company within three (3) months of
receipt of the statement for such services and the Company shall reimburse the
officer in its normal course for reimbursement of expenses and in any event
within three (3) months of receipt of the statement and all other appropriate
documentation and information.

4.   Conditions to Payments. Before making any payments and providing any
benefits specified in Section 3(b), the Company has the right to require the
officer to execute and return to the Company, no later than the March 1 of the
year following the year in which the officer’s Date of Terminations occurs, the
Company’s standard termination agreement and general release and the expiration
of any required revocation or waiting periods. The Company shall deliver in good
faith its standard agreement and general release as soon as is reasonably
practicable but no later than ten (10) business days following delivery of the
Notice of Termination (unless mutually extended by the officer and the Company).
      It is a condition to the Company’s obligation to continue paying
Compensation and providing benefits under this Policy that the officer,
following termination of employment, comply with the terms of the officer’s
Employee Confidentiality Agreement and all other agreements executed during the
officer’s employment or in connection with the officer’s termination of
employment.

 

13



--------------------------------------------------------------------------------



 



    If a payment under this Policy is deferred, such as, for example, pending a
general release becoming effective under the first paragraph of this Section 4
or pending a final decision whether Cause or Good Reason existed with respect to
a termination under Section 2(c), last paragraph, and if it subsequently finally
determined that a payment is due, then the Company shall pay the deferred amount
in a lump sum as soon as is reasonably practicable after the general release is
effective or the final decision is rendered, with interest on the deferred
amount at the rate set out in the last paragraph of Section 9, and the Company
shall pay the remaining balance in appropriate periodic payments on a schedule
as if such severance payments had began from the Date of Termination without
such deferral.   5.   Administration. This Policy shall be administered by the
Chief Executive Officer of the Company, or such other person or persons as the
Chief Executive Officer may appoint (such person or persons are referred to as
the “Administrator”), provided that the Board of Directors may appoint another
person as Administrator. The responsibilities of the Board of Directors may be
fulfilled by the Compensation Committee or the Corporate Governance Committee of
the Board.   6.   ERISA Plan. This Policy is intended to be and shall be
administered and maintained as a welfare benefit plan under Section 3(1) of the
Employee Retirement Income Security Act of 1974 (“ERISA”), providing certain
benefits to participants on certain severances from employment. This Policy is
not intended to be a pension plan under Section 3(2)(A) of ERISA and shall be
maintained and administered so as not to be such a plan.   7.   Claims.

  (a)   Claims for benefits under this Policy shall be governed by these
procedures. The Administrator shall establish administrative processes and
safeguards to ensure and verify that claims decisions are made in accordance
with the plan and that, where appropriate, plan provisions have been applied
consistently with respect to similarly situated claimants. Any person claiming a
benefit, or requesting an interpretation, ruling or information, shall present
the request in writing to the Administrator, who will decide the claim.     (b)
  If the claim is wholly or partially denied, the Administrator will notify the
claimant of the adverse determination within a reasonable time not longer than
sixty (60) days after the Administrator received the claim unless special
circumstances require an extension of time. The Administrator will notify a
claimant in writing of the need for any extension before the end of the initial
sixty (60) days. Any notice of extension will indicate the special circumstances
requiring the extension and the date by which a decision is expected. Any
extension will be no longer than another sixty (60) days after the initial
period.     (c)   The Administrator will provide the claimant with written or
electronic notification of any adverse determination on a claim, including the
specific reason or reasons for the determination; reference to the specific plan
provisions on which the determination is based; a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why it is necessary; a description of the review procedures under
Sections 7(d) and 7(e) and the applicable time limits; and a statement of the
claimant’s right to commence an arbitration proceeding pursuant to Section 10(e)
below following any adverse determination on review.

 

14



--------------------------------------------------------------------------------



 



  (d)   A claimant may request review within thirty (30) days after receiving a
notification of an adverse determination on a claim and may submit written
comments, documents, records and other information relating to the claim.

  (i)   Upon request and at no charge, the claimant may have copies of any
document, record or other information that: was relied on in making the
determination; was submitted, considered or generated in the course of making
the determination, whether or not relied on; or demonstrates compliance with the
processes and safeguards under this Section 7; and     (ii)   The
Administrator’s review shall take into account all comments, documents, records
and other information submitted by the claimant relating to the claim, whether
or not considered in the initial determination.

  (e)   The Administrator will respond to an appeal by notifying the claimant of
its determination on review within a reasonable time not longer than sixty
(60) days after the Administrator received the request for review unless an
extension of time is required for a hearing or other special circumstances. The
Administrator will also notify a claimant in writing of the need for any
extension before the end of the initial sixty (60) days. Any notice of extension
will indicate the special circumstances requiring the extension and the date by
which a decision is expected. No extension will be longer than another sixty
(60) days after the initial period.     (f)   The Administrator will provide the
claimant with written or electronic notification of its determination on appeal.
If the determination is adverse, the notice will include the specific reason or
reasons for the determination; reference to the specific plan provisions on
which the determination is based; a statement that, upon request and at no
charge, the claimant may have copies of any document, record or other
information under Section 7(d) and a summary of the claimant’s right to commence
an arbitration proceeding pursuant to Section 10(e).

8.   Status as Policy; Vesting. The Company may modify and/or terminate this
Policy in whole or in part and/or add or delete individuals covered by this
Policy at any time and, prior to delivery of a Notice of Termination of his or
her employment, no officer has any vested rights under this Policy, provided,
however, that this Policy vests and cannot be amended or terminated with respect
to an officer then covered hereby upon the occurrence of the earliest of the
delivery of a Notice of Termination with respect to such officer or a Potential
Change of Control, if applicable, or a Change of Control, and the applicable
salary, annual cash incentive plan and benefits described in this Policy shall
be the higher of (i) the level of base salary, annual cash incentive plan
targets and benefits at the time of the earlier of the delivery of the Notice of
Termination or Potential Change of Control, if applicable, or Change of Control,
and (ii) the level of base salary, cash incentive plan targets and benefits
immediately prior to a termination of employment, and provided, further, that,
except with respect to the vesting upon delivery of Notice of Termination with
respect to an officer, the protection offered by this Section 8 shall terminate
upon the earlier of (a) the action contemplated by the Potential Change of
Control is abandoned and not consummated or (b) twenty-four (24) months have
elapsed following the consummation of a Change of Control, if applicable.

 

15



--------------------------------------------------------------------------------



 



9.   Section 409A. Notwithstanding anything in this Policy the contrary, if any
amount or benefit that would constitute non-exempt “deferred compensation” for
purposes of Section 409A of the Code would otherwise be payable or distributable
under this Policy by reason of an officer’s separation from service while a
Specified Employee, then, subject to any permissible acceleration of payment by
the Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations
order), (j)(4)(iii) (conflicts of interest), or (j)(4)(iv) (payment of
employment taxes), the following shall apply:

  (a)   If the payment or distribution is payable in a lump sum, the officer’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the officer’s death or the
first (1st) day of the seventh (7th) month following the officer’s separation
from service.     (b)   If the payment or distribution is payable over time, the
amount of such non-exempt deferred compensation that would otherwise be payable
during the six (6)-month period immediately following the officer’s separation
from service will be accumulated and the officer’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
officer’s death or the first (1st) day of the seventh (7th) month following the
officer’s separation from service, whereupon the accumulated amount will be paid
or distributed to the officer, or to the officer’s estate, and the normal
payment or distribution schedule for any remaining payments or distributions
will resume.

In case of any such delayed payment, the Company shall pay interest, compounded
quarterly, on the deferred amount at 100% of the short-term applicable federal
rate as in effect for the month in which the Date of Termination occurred.

 

16



--------------------------------------------------------------------------------



 



10.   Miscellaneous.

  (a)   Notices. Notices and all other communications provided for in this
Policy shall be in writing and shall be deemed to have been duly given when
personally delivered or five (5) business days after deposit with postal
authorities transmitted by United States registered or certified mail, return
receipt requested, postage prepaid, addressed to the Company at its corporate
headquarters, attention of the General Counsel and to an officer at the
officer’s last home address provided to the Company, except that notices of
change of address shall be effective only upon receipt.

  (b)   Employee’s Successors. This Policy shall inure to the benefit of and be
enforceable by the officer’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If an
officer should die while any amounts are still payable to such officer
hereunder, all such amounts, unless otherwise provided herein, shall be paid to
the officer’s devisee, legatee or other designee or, if there be no such
designees, to the officer’s estate.     (c)   Applicable Law. This Policy shall
be interpreted and enforced in accordance with the internal laws of the State of
Washington without reference to its conflicts of laws provisions.     (d)  
Unfunded Obligations. The obligations of the Company under this Policy are
funded from the Company’s general assets.     (e)   Arbitration. Any dispute or
controversy arising under or in connection with this Policy (after following the
procedures set forth in Section 7, if applicable) shall be settled exclusively
by arbitration in Seattle, Washington by three arbitrators in accordance with
the rules of the American Arbitration Association then in effect. Judgment may
be entered on the arbitrators’ award in any court having jurisdiction. The
Company and the officer shall share equally all costs and expenses arising in
connection with any arbitration proceeding pursuant to this Section 10(e).

 

17



--------------------------------------------------------------------------------



 



EXHIBIT A
The purpose of this Exhibit is, by use of examples, to illustrate the working of
this Policy and reduce the possibility of inconsistent interpretations of this
Policy.
General: As a general statement, when a covered officer is eligible to receive
payments under this Policy, the officer receives (a) the officer’s base salary
for the “applicable officer period” (ranging from 6 to 12 months), (b) incentive
compensation based on the officer’s 100% target award, prorated for the
“applicable officer period” (again ranging from 6 to 12 months) and, except for
the Chief Executive Officer and Chief Financial Officer, adjusted for the
Company’s performance under operating measures as defined in the applicable cash
incentive plan, and (c) certain specified benefits, with medical, dental,
vision, life insurance and outplacement services generally provided for the
shorter of the “applicable officer period” or until the officer accepts
employment with another employer. There are special provisions for the current
Chief Executive Officer and Chief Financial Officer because of contractual
commitments with those officers.
There are special rules to determine the amount of incentive compensation that
is payable if an officer’s employment is terminated early in a year before
(a) the amount of incentive compensation for the prior calendar year has been
determined (Section 3(a)(iii)), and/or (b) the incentive compensation plan for
the current year has been established (Sections 1(g)(ii)(B) and (C)).
This Policy applies only to terminations without Cause or for Good Reason or, to
a limited extent in the event of to a termination due to Disability or death
before the prior’s year’s incentive compensation has been paid. Payments due
officers in other circumstances are determined as provided by law and/or other
plans, programs and policies of the Company.
Illustrative Examples
Hypothetical: Vice President X makes a salary of $210,000 and has, under the
annual cash incentive plan, a 40% target ($84,000) if Cray makes $30 million of
adjusted pre-award operating income (for 50% of his total award) and X meets
five defined individual goals (10% each or 50% together of his total award).
(X’s target award for the prior year was 35%, or $73,500, with the prior year’s
plan structured similarly to the current year’s plan.) If Cray’s adjusted
pre-award operating income is $20 million, the plan award is 50% of target; if
it is $26 million, the plan award is 75% of target; and if it is $34 million, it
is 125% of target. Cray must be profitable for any payment to be made under the
cash incentive plan, and a condition to payment is that the officer must be an
employee on the date of payment. X has been a Vice President for 30 months and
does not accrue any vacation. X has 16,000 options for Cray common stock, of
which 4,000 options are vested, and 5,000 shares of restricted stock, of which
2,500 shares are vested.

 

18



--------------------------------------------------------------------------------



 



Example 1. After discussions with the CEO, the Vice President X receives a
notice of termination stating that his employment is terminated effective the
last day of May; the termination is without “Cause,” as defined, but due to
generally unsatisfactory leadership. Cray is on-target to make $30 million of
adjusted pre-award operating income for the year, although that will not be
known for certain until after year-end. X received a 90% cash incentive plan
award, or $66,150 ($73,500 x 90%), for the previous year in late February. After
year-end, the Company has $34 million in adjusted pre-award operating income.

  A.   What compensation and benefits does X receive?     B.   What changes if
Cray’s adjusted pre-award operating income is $24 million?     C.   What changes
if the fourth quarter is very bad as a big delivery was not accepted, as had
been planned, until the following January, and Cray is not profitable for the
year.

Responses:
A. As a Vice President for 30 months, X’s “Applicable Officer Period” is
8 months (6 months base plus 2 months for service as a Vice President) —
Section 1(a).
The “Date of Termination” is May 31, as the termination is without Cause and
that is the date specified in the Notice of Termination — Section 2(c)(iii).
X’s “Base Salary” is $17,500 per month or $8,976.93 per pay period ($210,000/12
and $210,000/26, respectively) — Section 1(g)(i).
Through May 31, X receives his Base Salary of $8,976.93 per pay period and
regular benefits — see Section 3(a). X has no accrued vacation pay and has
already received his incentive compensation for the prior year.
Following May 31, X will receive, as a severance benefit:
Base Salary for 8 months — total of $140,000 (through January 31 of the next
year), payable each two weeks (normal payroll schedule) in the amount of
$8,976.93 — Section 3(b)(i)(A).
As X does not have any accrued vacation, there is no adjustment for accrued
vacation. If X had had, for example $3,000 of accrued vacation, he would have
received that amount in the normal time for payment of accrued vacation and his
first payment of his Base Salary would have been reduced by $3,000.
Section 3(b)(i)(A).
Incentive Compensation of $56,000 (X’s target award of $84,000 multiplied by his
“Applicable Officer Period” of 8 months divided by 12 months) —
Section 1(g)(ii)(A). X does not receive an award greater than 100% of target,
even though non-terminated officers would be eligible to receive 125% of their
Incentive Compensation awards — Sections 1(g)(ii)(A) and (B).
The Incentive Compensation amount is paid in a lump sum in the following year at
the same time the non-terminated officer’s receive their respective cash
incentive plan payments or by March 15, whichever is earlier —
Section 3(b)(i)(B).

 

19



--------------------------------------------------------------------------------



 



Benefits:
Assuming X has elected to continue coverage under COBRA, the medical, dental,
vision and orthodontia benefits that X and his dependents were receiving
immediately before May 31 with X paying the same dollar amount for such benefits
at that time, with all increases, included any increased premiums for such
coverage in the next year being absorbed by Cray — Section 3(b)(ii)(A).
Term life insurance in the amount of up to $500,000 if X obtains such a policy,
or if X cannot obtain such a policy for reasons of insurability, X may be able
to convert the group coverage into individual coverage — Section 3(b)(ii)(B).
The COBRA coverage and life insurance coverage are paid through the following
January 31, unless X begins to work with another employer that offers such
benefits — Section 3(b)(ii)(C).
Stock Options cease vesting on May 31, with unvested options expiring, but X’s
period in which to exercise those vested options likely is extended to the
following January 31 — Section 3(b)(iii).
Restricted Stock is governed by X’s restricted stock agreement, which generally
provide that X, when terminated without Cause, receives a pro rata amount of his
restricted shares determined by comparing the number of months since the grant
date compared to 48 months — Section 3(b)(iv).
Outplacement Services (the ProSearch 6 program under the Lee Hecht Harrison
Executive Transition Services, or equivalent) for a period until the program has
been completed or X accepts employment with another employer — Section 3(b)(v).
All the payments described above assume X has signed a standard release and
complies with the terms of his Employee Confidentiality Agreement and all other
agreements regarding his employment and termination (which generally include a
non-disparagement clause) — Section 4.
B. In this situation, non-terminated officers could receive 66.67% of their
Incentive Compensation (the $24 million achieved adjusted net operating profit
is two-thirds between the target for a 50% award and a 75% award). Under
Sections 1(g)(ii)(A) and (B), X’s target Incentive Compensation is similarly
adjusted (from $84,000 to $56,000) and then pro-rated for his “Applicable
Officer Period, resulting in a final payment of $37,333.33, to be paid in the
year after the termination occurs — see Section 3(b)(i)(B).
C. In this situation, X would receive no Incentive Compensation but all other
payments described in Response A above. Section 1(g)(ii)(B), proviso.
Note that if X were the Chief Executive Officer or Chief Financial Officer, and
for this purpose assuming the same salary and bonus amounts in this Example 1,
the payments described in A above would be generally the same except that:
Base Salary — for 12 months, not 8 months — Section 1(a).
Incentive Compensation — these officers would receive the full target amount of
$84,000, which does not change and is not dependent upon future results — see
Section 1(g)(iii)(A) — and which would be payable on a prorated basis along with
the payments of Base Salary — Section 3(b)(i)(C).
Outplacement Services — Senior Executive Service — Section 3(b)(v).

 

20



--------------------------------------------------------------------------------



 



Example 2. Vice President X, who works in the Mendota Heights, Minneapolis,
office, is told on January 15 that he must relocate to Austin, Texas, for good
business reasons. On January 20, he submits a Notice of Termination, stating
that he does not want to move and forcing him to move would constitute “Good
Reason” and specifies February 19 as his Date of Termination. The Company does
not agree, citing the good business reasons and does not rectify the situation,
and the matter is referred to arbitration under Section 10(e) for a decision. X
terminates on February 19.
On February 15, the audit of the Company’s financial statements is completed and
the Company meets $30 million adjusted pre-award operating income target. Vice
President X met 4 of the 5 personal goals for the prior year’s cash incentive
plan.
At its meeting held in the first week of February, the Board approved a cash
incentive plan for the current year substantially similar to the previous year’s
plan, but Vice President X is included only if he accepts the Austin position.

  A.   In May the arbitrator decides that X had Good Reason. What compensation
and benefits does X receive?     B.   What changes if, in May, the arbitrator
decides that X did not have Good Reason?

Responses:
If the termination of X is covered by the Policy, then, except as discussed
below, X receives the same payments and benefits as described above in Example
1, Response A, with 8 months being X’s “Applicable Officer Period.” The key
issue is whether the termination of X is covered by the Policy — has X
terminated for “Good Reason” as defined in Section 1(i)(iv)? If so, then X is
covered by the Policy; if not, then X has resigned without Good Reason, and
receives no severance benefits under the Policy (see the third paragraph under
“Application” on the first page of the Policy). While the arbitrator can decide
whether “Good Reason” existed, either way X is terminated as an employee,
effective February 19, which is the Date of Termination under Section 2(c)(iv),
and the arbitrator under the Policy does not have the authority to restore X to
employment — see last paragraph in Section 2(c). From the date of the Notice of
Termination, January 20, until the Date of Termination, X remains an employee
and receives all salary and other benefits, with Cray having the election to
have X continue to provide services or to be put on paid leave — see last
paragraph in Section 2(c).
The Company does not have to provide any payments of severance or benefits until
the arbitrator decides if the termination is covered by the Policy or the
parties settle the matter, and in either event until a general release is
delivered. Section 2(c), last paragraph, and Section 4. If there is a delay in
payments due to the dispute and/or delivery of the release, then, assuming that
X is entitled to severance benefits under the Policy, the amounts deferred
should be paid in a lump sum as soon as is reasonable practicable and the
remaining payments to X are placed on a schedule as if the severance payments
began with the Date of Termination — see Section 4. In that event, the payments
would continue until October 19 (eight months from the February 19 Date of
Termination).

 

21



--------------------------------------------------------------------------------



 



There are issues regarding the amount of Incentive Compensation for the
immediately prior year and for the current year, in which the Date of
Termination occurs, assuming that X has terminated for Good Reason and the
termination is covered by the Policy.
The amount of Incentive Compensation for the immediately prior year is
determined under Section 3(a)(iii), as the amount of payments for the prior year
were not determined by the date of the Notice of Termination (January 20). In
these circumstances, the Incentive Compensation for X is to be determined in
good faith, and if Cray can support that X would be entitled to an 90% award, or
$66,150 ($73,500 x 90%). X receives this award, however, only if Good Reason
were determined to exist — see Section 2(c), last paragraph and the third
paragraph under “Application” on the first page of the Policy. Note that the
timing when the arbitrator’s final decision whether “Good Reason” occurred would
affect when the actual payment of Incentive Compensation is paid — see
Sections 3(b)(i)(B) and 4. Under Code Section 409A, it is possible that a
payment would have to be delayed — see Section 9.
The amount of Incentive Compensation for the current year is determined under
Sections 1(g)(ii)(B) and (C), although that would not be paid until the
following year. In this circumstance, the cash incentive plan for X would be the
same as the prior year’s plan as, by the date of the Notice of Termination
(January 20), the current year’s plan had not been established. The award would
be based solely on one or more operating measures, adjusted in good faith to
parallel the current year’s incentive plan for non-terminated officers — Section
1(g)(ii)(C). X would receive two-third’s (for the 8 month “Applicable Officer
Period) of a 100% award, which would be adjusted for actual operating
performance against the target plan, perhaps to zero if non-terminated officers
did not receive any cash incentive plan payment for the current year — see
Section 1(g)(ii)(B).

 

22



--------------------------------------------------------------------------------



 



EXHIBIT B
The following officers are covered by the Executive Severance Policy:
Officers Elected by the Board of Directors:

     
Peter J. Ungaro
  Chief Executive Officer and President
Brian C. Henry
  Executive Vice President and Chief Financial Officer
Kenneth W. Johnson*
  Senior Vice President, General Counsel and Corporate Secretary
Wayne J. Kugel
  Vice President
Ian W. Miller*
  Senior Vice President
Charles A. Morreale
  Vice President
Steven L. Scott*
  Senior Vice President and Chief Technology Officer
Margaret A. Williams*
  Senior Vice President

Other Officers: (subject to appointment by the Chief Executive Officer)
[To Be Naned]
The individuals whose names are marked with an asterisk (*) shall be considered
as a Senior Vice President for purposes of this Policy.

 

23